EXHIBIT 23.1 Consent Of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-122044) of Salon Media Group, Inc. of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 2 to the consolidated financial statements) dated June 26, 2014, relating to the consolidated financial statements of Salon Media Group, Inc. and subsidiaries, which appears in this Form 10-K. /s/ Burr Pilger Mayer, Inc. San Francisco, California June 26, 2014
